Herlihy, J.,
dissents and votes to affirm in the following memorandum. Herlihy, J. (dissenting). We are concerned here with the second trial in which defendant was convicted of murder in the second degree on which issue the jury disagreed at the first trial. The second trial was de novo and defendant was in the position of having pleaded “not guilty”. He was afforded the opportunity of all of the omnibus motions, including a new Huntley hearing, had he so requested. All of the evidence in the prior trial was within the knowledge of defendant and his counsel, but they elected to proceed to trial, *856apparently satisfied with the motions and other details held prior to the first trial. The Trial Judge, in his charge to the jury, inter alia, read the Miranda warning in toto. He further charged: “I charge you that the fact that police officers testified does not add to or detract from their credibility”. At the conclusion of the trial, the following colloquy took place in chambers: “by mb. brister: I would like to have the jury charged that if they believe the two witnesses who testified that the defendant asked for an attorney that this fact must be considered in determining the voluntariness of the later statements that were taken. * * * by the court: This is my problem. When we get into specifics of trying to point out salient facts that were introduced during the trial and then we have them into the fabric of the charge, you run into a danger of our being here all day going through fact by fact. I am going to at this time deny both of your requests insofar as we start getting into details. I think I covered your request.” During its deliberation, the jury returned and asked a question as to corroboration to which, once again, the court advised the jury as to the statements given by defendant and his rights. Several months after the conclusion of the trial and while the matter was on appeal to this court, the Court of Appeals decided People v Cunningham (49 NY2d 203), which the majority finds mandates a reversal and new trial. However, the facts and the law in that case are not, in my opinion, applicable here. In the present case, defendant could have, prior to trial, requested a hearing as to whether he was afforded the right to counsel, which he did not do. At the trial, the issue was before the jury as witnesses testified pro and con. In my opinion, under the circumstances, the Judge was correct in refusing defendant’s request in the form submitted for the reasons stated by the court. The majority does not find the statements to be involuntary as a matter of law, nor does it suggest that the trial court erred in admitting the statements in evidence. In the absence of an objection to the court’s charge on waiver, the denial of defendant’s request was not error. It is evident from the record that the jury fully understood all of the issues involved. The theory of retroactivity should not be used to require a new trial solely for the opportunity to make a jury question of an issue which may or may not be charged on the question of voluntariness. There must be finality to these cases when the record amply demonstrates, as here, that defendant had a fair trial. The judgment should be affirmed.